DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, in the interview conducted on 03/10/2021, with respect to the rejection of the claims to Lozano under 35 U.S.C. 102 have been fully considered and are persuasive.  Lozano places a stimulation electrodes to target the Papez circuit or sites that affect the Papez circuit which may affect temporal lobe structure. However the claimed invention requires the electrodes to be positioned “in or on the lateral temporal lobe of the brain” which is not the Papez circuit.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reymers et al. (WO 2015/149170). Reymers discloses placing electrodes proximate a target volume TV of tissue to be stimulated where the target tissue is selected from the group consisting of the temporal neocortex (par. [086]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Reymers et al. (Publication No. WO 2015/149170, hereinafter “Reymers”).
Regarding claim 1, Reymers discloses a method for treating a human cognitive disorder or enhancing normal cognition using a neurostimulator device ([Abstract]) including signal generator (Fig. 1 and par. [087]:  Stimulator 100 can take the form of a fully implanted signal generator…) and a lead (Fig. 1, (110) and pars. [083], [087]:  Stimulation leads 110 can comprise one or more forms…) having a proximal end coupled to the signal generator and a distal portion having at least one electrode (Fig. 1, (115) and pars. [083]:  Each lead 110 comprises one or more stimulation elements, such as stimulation elements 115a of lead 110a and stimulation elements 115b of lead 110b (singly or collectively stimulation elements 115). Stimulation elements 115 can be positioned proximate the distal end of a stimulation lead 110, such as on a distal portion of stimulation lead 110, [086]: One or more stimulation leads 110 can comprise a lead placed through the skin (e.g. to attach at its proximal end to an external portion of stimulator 100), the method comprising:
 	(a) positioning a stimulation portion of the at least one electrode in or on a lateral temporal lobe of a brain (Fig. 1 and par. [086]: Stimulation elements 115 are placed into brain B tissue proximate a target volume TV of tissue to be stimulated. In some embodiments, target volume TV can comprise a single continuous volume of tissue, such as a portion…of brain B…target volume TV comprises tissue selected from the group consisting of: …temporal neocortex); 
(b) coupling the at least one electrode (Fig. 1, (115a), (115b)) to the signal generator (Fig. 1, (100)) using the lead ((Fig. 1, (110a), (110b) and par. [086]: One or more stimulation leads 110 can comprise a lead…(e.g. to attach at its proximal end to an external portion of stimulator 100)); and 
(c) treating the cognitive disorder or enhancing normal cognition by operating the signal generator to deliver stimulation to the lateral temporal lobe of the brain via the electrode (pars. [085]:  …stimulator 100 and one or more stimulation leads 1 10 are configured to deliver electrical energy to one or more target volumes TV (e.g. via pathway 40)).  
Regarding claim 2, Reymers discloses the method of claim 1, wherein (c) is performed in relation to a learning task (par. [0145], [0146]: … the stimulation can be applied before, after and/or during the performance of a … learning task to facilitate the acquisition of learning).  
Regarding claim 3, Reymers discloses the method of claim 2, wherein the learning task is selected from the group consisting of a memory task, a cognitive task, and a motor task (par. [0145]: …the stimulation can be applied before, after and/or during the performance of a memory, cognitive or motor task learning task to facilitate the acquisition of learning or consolidation of the task).  
Regarding claim 4, Reymers discloses the method of claim 1, wherein (a) comprises bilaterally implanting at least two electrodes (Fig. 1 and par. [088]: …stimulation elements 115a can be placed on one side of a target volume TV and stimulation elements 115b can be placed on another (e.g. opposite) side of a target volume TV, such as to allow bilateral stimulation of the target volume TV (e.g. bilateral stimulation of the…brain B structure)).  
Regarding claim 5, Reymers discloses the method of claim 1, wherein (c) comprises selecting amplitude, pulse width and frequency of stimulation by the electrode (par. [0148]:  In the case of electrical stimulation, a parameter of the stimulation can be adjusted such as amplitude, pulse width and/or frequency).  
Regarding claim 6, Reymers discloses the method of claim 1, wherein (c) comprises operating the signal generator to pulse at a frequency of up to 300 Hertz (par. [0141]: Energy is typically applied at a frequency of 2 to 1000 Hz…).  
Regarding claim 7, Reymers discloses the method of claim 1, wherein (c) comprises operating the signal generator to pulse at an amplitude of up to 5 milliamps (par. [0141]: Energy is typically delivered at a pulse amplitude, such as at a pulse amplitude of approximately 500 μΑ). 
Regarding claim 8, Reymers discloses the method of claim 1, wherein (c) comprises operating the signal generator to pulse at a pulse width of up to 500 microseconds (par. [0141]: Energy is typically delivered at a pulse amplitude, such as at a pulse amplitude of approximately 500 μΑ).  
Regarding claim 9, Reymers discloses the method of claim 1, further comprising: (d) sensing an electrophysiological characteristic indicative of normal, enhanced or impaired cognition and generating a sensor signal (par. [0149]: …an electrophysiological characteristic of the cognitive function can be sensed); and 
(e) regulating operation of the signal generator in response to the sensor signal (par. [0149]:  The information contained within the neuronal firing spike train…can be used to deliver therapies on a contingency basis in a closed loop system.).  
Regarding claim 10, Reymers discloses the method of claim 9, wherein (d) comprises detecting an electrophysiological characteristic selected from the group consisting of activity of single neurons, local field potentials, event related potentials, an electroencephalogram, and an electrocorticogram (par. [0149] Parameters which can be sensed include the activity of single neurons as detected with microelectrode recording techniques, local field potentials, and event related potentials…).  
Regarding claim 11, Reymers discloses the method of claim 9, wherein (e) comprises adjusting at least one parameter of the stimulation, (par. [0148]: In the case of electrical stimulation, a parameter of the stimulation can be adjusted such as amplitude, pulse width and/or frequency).  
Regarding claim 12, Reymers discloses the method of claim 1, further comprising: (d) sensing a characteristic indicative of an extent of normal, enhanced or impaired cognition and generating a sensor signal (par. [0143]: …the system measures one or more characteristics to determine if the sensed levels are at expected thresholds.); and (e) if the sensor signal is outside of a predetermined threshold, improving cognition by initiating stimulation therapy by the signal generator (par. [0143]: If one or more of the sensed characteristics are outside a predetermined threshold, the system can initiate and/or modify the treatment therapy, such as to enhance or otherwise improve cognitive function).  
Regarding claim 13, Reymers discloses the method of claim 1, wherein said cognitive disorder is selected from the group: Alzheimer's disease, MCI, dementia, amnesia and memory disorders as can occur after injury, trauma, stroke, cranial irradiation, and in the context of genetic, congenital, infectious, autoimmune, toxic (drugs and alcohol), nutritional (vitamin deficiencies) metabolic, inflammatory, neurodegenerative neoplastic or idiopathic processes involving the brain, amnestic syndromes, Wernicke-Korsakoff and Korsakoff syndromes, Herpes encephalitis, severe hypoxia, vascular disorders, head injury, transient global amnesia, global amnesia, (par. [077]: … The cognitive diseases and/or disorders include but are not limited to: Alzheimer's Disease (AD) such as Mild or Moderate Alzheimer's Disease; probable Alzheimer's Disease; a genetic form of Alzheimer's Disease; Mild Cognitive Impairment (MCI); hippocampal damage such as hippocampal damage due to Alzheimer's disease, anoxia, epilepsy or depression; neuronal loss; neuronal damage; … epilepsy; a seizure disorder; dementia; amnesia; a memory disorder such a spatial memory disorder; traumatic brain injury; cognitive impairment associated with Schizophrenia; Parkinson's Disease related cognitive impairment or dementia; and combinations of these. Additionally or alternatively, the patient can be selected to treat negative symptoms of a disease or disorder selected from the group consisting of: schizophrenia; depression; other conditions of reversible impaired memory or cognition; and combinations of these).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weiss et al. (Publication No. US 2017/0249853) teaches a brain stimulation system and method for treating cognitive disorder via stimulation paths to brain regions including the superior, middle and inferior gyri (located in the temporal lobe).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALLEN PORTER/Primary Examiner, Art Unit 3792